Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

  Non-Final Rejection  
 The Status of Claims:
Claims 14-16 are pending. 
Claim 16 is rejected. 
Claims 14-15 are allowable. 


DETAILED ACTION
1. 	Claims 14-16 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a division of 16/347,386 05/03/2019 PAT 11130755 , which is a 371 of PCT/EP2017/078026 11/02/2017, which claims a foreign priority document, European Patent Office( EPO) 16306452.0 (11/07/2016). 


    Drawings
3.         None. 
        IDS
4.          The IDS filed on 11/8/2022 has been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description requirement for the “treatment of inflammation process in a subject ” generally is not present.  For a compound or genus to be effective against inflammation process generally is contrary to medical science. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation process are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against inflammation generally.
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils.  Chronic inflammation or "late-phase inflammation" is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells.  Granulomas are seen in certain chronic inflammation situations. They are clusters of macrophages which have stuck tightly together, typically to wall something off. Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters.
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Cystitis is an inflammation of the bladder, usually caused by bacteria. Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics.
Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases. The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for inflammation. It establishes that it is not reasonable to any agent to be able to treat inflammation generally.
Moreover, “ the treatment of inflammatory process such as Alzheimer’s disease  “.by  a compound of formula I is not present. The specification  does not mention the use of the compound of formula I  in the treatment of Alzheimer’s disease with any sufficient examples and tests.   
Alzheimer's disease (AD), also referred to simply as Alzheimer's, is a chronic neurodegenerative disease that usually starts slowly and gradually worsens over time. It is the cause of 60–70% of cases of dementia. The most common early symptom is difficulty in remembering recent events. As the disease advances, symptoms can include problems with language, disorientation (including easily getting lost), mood swings, loss of motivation, not managing self care, and behavioral issues. As a person's condition declines, they often withdraw from family and society. Gradually, bodily functions are lost, ultimately leading to death. Although the speed of progression can vary, the typical life expectancy following diagnosis is three to nine years. The cause of Alzheimer's disease is poorly understood. About 70% of the risk is believed to be inherited from a person's parents with many genes usually involved. Other risk factors include a history of head injuries, depression, and hypertension.  The disease process is associated with plaques and neurofibrillary tangles in the brain.  A probable diagnosis is based on the history of the illness and cognitive testing with medical imaging and blood tests to rule out other possible causes. Initial symptoms are often mistaken for normal ageing. Examination of brain tissue is needed for a definite diagnosis. Mental and physical exercise, and avoiding obesity may decrease the risk of AD; however, evidence to support these recommendations is weak. There are no medications or supplements that have been shown to decrease risk. Affected people increasingly rely on others for assistance, often placing a burden on the caregiver. The pressures can include social, psychological, physical, and economic elements.  Exercise programs may be beneficial with respect to activities of daily living and can potentially improve outcomes. Behavioral problems or psychosis due to dementia are often treated with antipsychotics, but this is not usually recommended, as there is little benefit with an increased risk of early death. No treatments stop or reverse its progression, though some may temporarily improve symptoms. The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for Alzheimer ‘s Disease. It establishes that it is not reasonable to any agent to be able to treat Alzheimer‘s Disease or any inflammatory process successfully. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maschio et al (EP 2455378 A1).

Applicant claims the method of removing, reducing or inhibiting a bacterial and/or fungal biofilm on an area of a patient's skin with a formulation consisting of vitamin E or an ester thereof of the instant claims 1-18.and the method of removing, reducing or inhibiting a bacterial and/or fungal biofilm on an area of a patient's skin having a burn wound thereon, with a formulation comprising in weight percentages on the total weight of the formulation, vitamin E acetate and a volatile silicone of the instant claims 19-20

Determination of the scope and content of the prior art
Maschio et al discloses that efficacy in preventing or treating an inflammatory disorder may be demonstrated, e.g., by detecting the ability of the pharmaceutical compositions and compounds to reduce one or more symptoms of the inflammatory disorder, to decrease T cell activation, to decrease T cell proliferation, to modulate one or more cytokine profiles, to reduce cytokine production, to reduce inflammation of a joint, organ or tissue or to improve quality of life. (see page 15, a paragraph# 0100). One of the exemplary compounds is as followed:


    PNG
    media_image1.png
    269
    641
    media_image1.png
    Greyscale

(see page 16, Table  1, Compound#E1)

The current invention, however, differs from the prior art in that the claimed 8-phenyl moiety on the core structure of the 9H-pyrido[3,4-b]indole compound  is not unspecified in the prior art.


Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed 8-phenyl moiety on the core structure of the 9H-pyrido[3,4-b]indole compound .

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 16, with respect to the lack of disclosing the claimed compound, ,  one of the prior art compounds is named as 6-phenyl-1-methyl-9H-pyrido[3,4-b]indole(see page 16, Table  1, Compound#E1). This compound is to be used for treating an inflammatory disorder to to reduce inflammation of a joint(see page 15, a paragraph# 0100)
Similarly, Claim 16 recites a method for treatment of degenerative joint disorders, degenerative cartilage changes, fibrosis, inflammatory processes comprising administering an effective amount of the compound of formula I:

    PNG
    media_image2.png
    181
    359
    media_image2.png
    Greyscale
.
wherein A is phenyl, E is a direct bond, R2, R3 , R4, R5, R6, R10  and G can be  hydrogen, And R1 can be a methyl group 
From the formula, the claimed compound of 8-phenyl-1-methyl-9H-pyrido[3,4-b]indole  can be easily retrieved. The relationship between them is known as a positional isomer.  it is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). See also MPEP 2144.09, second paragraph.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Maschio et al expressly discloses that efficacy in treating an inflammatory disorder may be demonstrated, e.g., by detecting the ability of the pharmaceutical compositions and compounds to reduce one or more symptoms of the inflammatory disorder, and to reduce inflammation of a joint to improve quality of life. (see page 15, a paragraph# 0100). One of the exemplary prior art compounds is 6-phenyl-1-methyl-9H-pyrido[3,4-b]indole. Similarly, Claim 16 recites the method for treatment of degenerative joint disorders, degenerative cartilage changes, fibrosis, inflammatory processes comprising administering an effective amount of the compound of formula I:

    PNG
    media_image2.png
    181
    359
    media_image2.png
    Greyscale
.
wherein A is phenyl, E is a direct bond, R2, R3 , R4, R5, R6, R10  and G can be  hydrogen, And R1 can be a methyl group 
From the formula, the claimed compound of 8-phenyl-1-methyl-9H-pyrido[3,4-b]indole  can be easily retrieved. The relationship between them is known as a positional isomer.  it is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify
So, if the skilled artisan in the art had desired to treat the inflammatory processes by using the claimed  8-phenyl-1-methyl-9H-pyrido[3,4-b]indole, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to prepare 8-phenyl-1-methyl-9H-pyrido[3,4-b]indole as an alternative isomer of the prior art  6-phenyl-1-methyl-9H-pyrido[3,4-b]indole compound. This is because the isomer is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.

Conclusion
Claim 16 is rejected.
Claims 14-15 are allowable. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/28/2022